DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 09/30/2019.
Status of claims in the instant application:
Claims 1-20 are pending.
Priority
This application is a CON of 15/476,212 filed on 03/31/2017 now PAT 10440037
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 09/30/2019 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “Software Per Se”.
	Claim 1, an article of manufacture, describes, in the limitations, steps of performing certain functions. The claimed limitations do not include any positively claimed hardware element. An article of manufacture claim that only describes the steps 
	The dependent claims 2-7 also do not positively recite any hardware element performing the functions.
	The cited devices in the claims are also not being positively claimed. The processor in the preamble of the claim is also not being positively claimed in the body of the claims. Also, processor can be considered a software element.
	Therefore, claims 1-7 are rejected as “Software Per Se”
	Appropriate correction required.
Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claim 1 recites the limitations, “determine a first entropy value for a first monitored device based on a first number of unique event identifiers included in a first group of log entries obtained for the first monitored device, the first group of log entries associated with a first time window; determine a second entropy value for the first monitored device based on numbers of unique event identifiers included in corresponding groups of log entries obtained for respective ones of a plurality of monitored devices including the first monitored device, the groups of log entries associated with the first time window; determine whether the first monitored device is compromised based on the first entropy value and the second entropy value; and perform an action in response to a determination that the first monitored device is compromised.”.
determination” steps as recited in claim 1 can be performed mentally and/or with pencil and paper. The “perform an action” step without specifying anything can again be another mental step. Thus, per “2019 Patent Eligibility Guideline” the identified claim limitations are considered to fall under the abstract idea group of “Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. The claim do not contain any other limitation[s] that can be considered to integrate abstract idea into a practical application. Also, there is no other limitation in the claim that can be considered significantly more than the abstract idea.
	The various data collection/generation steps considered as insignificant extra-solution activities (see MPEP §2106.05(g)).
	Dependent claims 2-6 also recite limitations similar to claim 1
	Hence claims 1-6 are rejected as a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 8-13 and 15-20 also recite limitations similar to claims 1-6, and hence similarly rejected.
Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2016/0359881 A1 to Yadav et al. (hereinafter “Yadav”) in view of Pub. No.: US 2016/0127406 A1 to Smith et al. (hereinafter “Smith”).
Regarding Claim 1. Yadav/ discloses An article of manufacture comprising computer readable instructions that (Yadav: Abstract, Claim 8, Para [0011]), when executed, cause at least one processor to at least:
determine a first entropy value for a first monitored device based on a first number of [unique event identifiers included in] a first group of log entries obtained for the first monitored device, the first group of log entries [associated with a first time window] (Yadav, FIG. 3, Para [0048-0053, 0023], Claim 3: steps 312 and 316 of FIG. 3   … FIG. 3 illustrates an example method according to some embodiments. A system such as network monitoring system 100 can perform the example method of FIG. 3. The system can begin and detect, using a sensor installed on an endpoint, a plurality of flows associated with the endpoint (step 302). The endpoint can be a virtual machine, container, user account, application, machine, switch, router, firewall, endpoint group, location, etc. … the sensor records the header data of any packet or flow that passes with the sensor. The plurality of flows can be from or to the endpoint and can include a plurality of other endpoints … the sensor records the header data of any packet or flow that passes with the sensor … The system can then determine an entropy associated with a header field for the plurality of flows (step 304). Each flow can have one or more packets … Each header has header fields that help with routing and management of the associated packet. These fields can include Ethernet header fields (e.g., source media access control --MAC-- address, destination MAC address), IP header fields (e.g., total length, identification, flags, fragment offset, time to live, protocol, header checksum, source IP address, destination IP address, options), TCP header fields (e.g., source port, destination port, sequence number, acknowledgement number, window, TCP options), data header fields, etc … a malicious endpoint may use reserved or underutilized header fields to communicate a message to a hidden program on the victim endpoint. A malicious endpoint might attempt to intercept a communication and send incorrect data (e.g., by guessing correct parameters for an active flow, such as the sequence number) … Entropy can be how unpredictable a value is. For example, a header field might exhibit a certain variance, maximum and minimum, average, linear increase, etc. and if a flow has header field values that deviate from that predictability, it can be said that the flow has a high entropy in that header field. A header field value that is very predictable can be said to have low entropy. Calculating entropy can include a temporal element. For example, a header flag that is typically detected at a regular frequency can have a lower entropy than a situation when the header flag is detected at an irregular frequency. Multiple header fields can be analyzed in combination for a combined header entropy. For example, two header fields might be strongly correlated. If the two header fields diverge and no longer are correlated as strongly, the entropy can increase … collectors 108 can periodically replace detailed network traffic flow data and associated data (host data, process data, user data, etc.) with consolidated summaries. In this manner, collectors 108 can retain a complete dataset describing one period (e.g., the past minute or other suitable period of time), with a smaller dataset of another period (e.g., the previous 2-10 minutes or other suitable period of time), and progressively consolidate network traffic flow data and associated data of other periods of time (e.g., day, week, month, year, etc.) …);
determine a second entropy value for the first monitored device based on numbers of [unique event identifiers included in corresponding groups of] log entries obtained for respective ones of a plurality of monitored devices including the first monitored device, the groups of log entries [associated with the first time window] (Yadav, FIG. 3, Para [0048-0049, 0054, 0055], Claim 3: … steps 306, 308 and 310 in FIG. 3 … The system can begin and detect, using a sensor installed on an endpoint, a plurality of flows associated with the endpoint (step 302). The endpoint can be a virtual machine, container, user account, application, machine, switch, router, firewall, endpoint group, location, etc. The sensor can be sensor 104 and can be installed on the endpoint or on another endpoint whereby the sensor can monitor the flows to and from the endpoint. In some embodiments, the sensor records the header data of any packet or flow that passes with the sensor. The plurality of flows can be from or to the endpoint and can include a plurality of other endpoints … The system can then detect a second plurality of flows (step 306). The second plurality of flows can be associated with the endpoint of step 302, or another endpoint. In some embodiments, the second plurality of flows is detected using a sensor installed on the endpoint of step 302 … The system can then determine a second entropy associated with the header field for the second plurality of flows (step 310) …);
determine whether the first monitored device is compromised based on the first entropy value and the second entropy value (Yadav, FIG. 3, Para [0048-0053, 0055-0059]: … steps 312 and 316 of FIG. 3-4 … The system can then determine whether the entropy (e.g., of step 304) is greater than a predetermined amount (step 312). The predetermined amount can be the second plurality of flows. For example, the second plurality of flows can be associated with legitimate (e.g., normal) flows and can be used as a control. Thus, flows that have a higher entropy can be considered anomalous or likely malicious. In some embodiments, the predetermined amount is some value greater than the second entropy to allow a buffer … If the entropy is less than the predetermined amount, the system can determine that the plurality of flows is normal (step 314). That is, the system can label the plurality of flows as benign or legitimate. Alternatively, if the entropy is greater than the predetermined amount, the system can determine that the plurality of flows is anomalous (step 316) … Some header fields are should have a certain value. For example, the identification field of an IPv4 header is generally not used and should be left at a default value. Some malicious flows attempt to exploit the identification field to pass data to a subservient endpoint without being detected. Thus, an identification field that is not the default might be malicious …); and
perform an action in response to a determination that the first monitored device is compromised (Yadav, Para [0032-0038]: … Detecting an attack or other anomalous network traffic can be accomplished by comparing the expected network conditions with actual network conditions. For example, if a traffic flow varies from its historical signature (packet size, transport control protocol header options, etc.) it may be an attack … Public alert module 124 can identify network conditions that satisfy specified criteria and push alerts to third party tools 126. Public alert module 124 can use analytic data generated or accessible through analytics module 110. One example of third party tools 126 is a security information and event management system (SIEM). Third party tools 126 may retrieve information from serving layer 118 through an API and present the information according to the SIEM's user interfaces …).
However Yadav does not explicitly teach, but Smith from same or similar field of endeavor teaches:
“determining a first entropy value and a second entropy value for the same first time window (Smith, Para [0035, 0040-0048], FIG. 2-3: … the system can run scripts against a log file to get an output of the top requests for a given time (e.g., previous minute). The scripts can access data according to time or count and provide a statistical breakdown of the top requests … At block 320, the first set of records is analyzed to determine a primary identifier for each record, where the first set of records has a plurality of different primary identifiers. The primary identifier can be the source of the request, the user agent from which the request came, or other identifying information … For example, assume one remote address requests four image files while another remote address requests eighteen image files, and further assume a standard deviation of five for the current calculation. In this example, the request for eighteen image is clearly an outlier and, therefore, the associated remote address is a suspected address. Furthermore, the system can then ascertain whether that suspected address is also making requests for other objects … At block 330, for each primary identifier of the plurality of different primary identifiers a request number of requests will be determined in the first set of records that match one or more criteria, the one or more criteria including the request having the primary identifier. This will provide a statistical count of activity by primary identifier … the system can create a histogram of the activity (e.g., the x-axis representing the number of times a particular source address has requested that particular file) At block 340, a histogram having a plurality of counters will be created, with each histogram corresponding to a specified number of requests and storing a number of different primary identifiers having the specified number of requests … At block 350, an average number of requests for primary identifier is created from the counters of the histogram. The average could be calculated from the total number of requests for and the total count of requesting primary identifiers for an object … At block 360, a standard deviation of the histogram is calculated using the plurality of counts of requesting primary identifiers and the average number of requests. The standard deviation may be the amount of variation from the average number of requests For example, assume 50 different source addresses have requested a file three times, then, effectively, the peak of histogram is will be approximately three and the standard deviation may be approximately four or five. Continuing with this example, if a source addresses has requested 18 times, then the 18 requests will be outside standard deviation (i.e., four or five) for that data and histogram, and therefore deemed an outlier …; Examiner’s Note: the request count standard deviation is considered as entropy. The standard deviation of the requests of the source node compared to the plurality of all the nodes does indicate that the source node with higher entropy is an anomalous/compromised node)”;
unique event identifiers (Smith, Para [0073-0074]: … In an example embodiment, the system can be configured to analyze the most requested items (e.g., top ten). In this vein, based on the size and activity of a website, the system could implement a logarithmic step up adjustment in terms of the number of unique requests that could be analyzed, or it could be based on a percentage …)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith into the teachings of Yadav, because it discloses that it “can automate the process and reduce the amount of time required to resolve DDOS attacks (Smith: Para [0015]).
Regarding Claim 2. The combination of Yadav-Smith discloses the article of manufacture of claim 1, Smith further discloses, “wherein the instructions cause the at least one processor to determine the first entropy value by:
determining a ratio of (i) the first number of unique event identifiers to (ii) a number of log entries obtained for the first monitored device (Smith, Para [0073-0074]: … certain additional thresholds can be established for required number of requests and/or targets. In some cases, what might appear as an attack is determined to be acceptable, based on other observed data … a threshold requirement of a specified number (e.g., 5) of outlier requests could be established, or the threshold could scale based on a percentage of total top requests … In an example embodiment, the system can be configured to analyze the most requested items (e.g., top ten). In this vein, based on the size and activity of a website, the system could implement a logarithmic step up adjustment in terms of the number of unique requests that could be analyzed, or it could be based on a percentage …); and
normalizing the ratio based on the number of log entries obtained for the first monitored device to determine the first entropy value (Smith, Para [0024-0025, 0048], FIG. 3: … The system may build a profile of the average requests for a target from a source address or primary identifier using various techniques, e.g., including a histogram representing a number of requests for an object or target. A standard deviation for each histogram is calculated, and using the standard deviation, outliers can be determined that deviate from the expected number of requests … a standard deviation is calculated based on an entropy calculation of Layer 7 requests coming into the system. For example, the system may implement an entropy detector for performing entropy calculations on various Layer 7 requests for various objects (and/or associated with various targets) over a given time … FIG. 2 shows an example histogram plotting a number of requests by the number of primary IDs making a specified number of requests. In FIG. 2, an Average expected number of requests is calculated based on request data. The Cutoff is based on a standard deviation from the expected number of requests. For example, the Cutoff can be the standard deviation itself or the standard deviation adjusted by a multiplier. In this example, Data point 210 is an outlier because the number of requests it represents is outside the expected request level … one or more outlier primary identifiers is identified having the request number exceed a cutoff, the cutoff being based on the standard deviation of the histogram. The cutoff might be the standard deviation or the standard deviation augmented by a multiplier to allow for additional or lesser deviation …).”
The motivation to further combine Smith remains same as in claim 1.
Regarding Claim 3. The combination of Yadav-Smith discloses the article of manufacture of claim 2, Yadav further discloses, “wherein the log entries are respectively associated with corresponding event identifiers (Yadav, Para [0023]: … collectors 108 can organize, summarize, and preprocess data. For example, collectors 108 can tabulate how often packets of certain sizes or types are transmitted from different nodes of a data center. Collectors 108 can also characterize the traffic flows going to and from various nodes. In some example embodiments, collectors 108 can match packets based on sequence numbers, thus identifying traffic flows and connection links …).”
Regarding Claim 4. The combination of Yadav-Smith discloses the article of manufacture of claim 1, Smith further discloses, “wherein the instructions cause the at least one processor to determine the second entropy value by:
determining the numbers of unique event identifiers included in the corresponding groups of log entries obtained for the respective ones of the monitored devices entries, the numbers of 24Docket No. P 112976C unique event identifiers including the first number of unique event identifiers associated with the first monitored device (Smith, Claim 1, Para [0073-0074]: … A method of identifying information about a potential attack on a network resource, the method comprising performing by a computer system: receiving a first set of records of requests for target objects of the network resource; analyzing the first set of records to determine a primary identifier for each record, the first set of records having a plurality of different primary identifiers; for each primary identifier of the plurality of different primary identifiers: determining a request number of requests in the first set of records that match one or more criteria, the one or more criteria including the request having the primary identifier … In an example embodiment, the system can be configured to analyze the most requested items (e.g., top ten). In this vein, based on the size and activity of a website, the system could implement a logarithmic step up adjustment in terms of the number of unique requests that could be analyzed, or it could be based on a percentage …); and
normalizing the first number of unique event identifiers associated with the first monitored device based on the numbers of unique event identifiers included in the corresponding groups of log entries obtained for the respective ones of the monitored devices entries (Smith, Claim 1: … creating a histogram having a plurality of counters, each counter corresponding to a specified number of requests and storing a count of different primary identifiers having a corresponding request number be the specified number of requests; computing an average number of requests for primary identifiers from the counters of the histogram; calculating a standard deviation of the histogram using the plurality of counters and the average number of requests; identifying one or more outlier primary identifiers having the request number exceed a cutoff, the cutoff being based on the standard deviation of the histogram; and analyzing the records of requests matching the one or more outlier primary identifiers to determine whether the requests are part of an attack on the network resource …).”
The motivation to further combine Smith remains same as in claim 1.
Regarding Claim 5. The combination of Yadav-Smith discloses the article of manufacture of claim 4, Yadav further discloses, “wherein the log entries included in the groups of log entries obtained for the respective ones of the monitored devices entries are respectively associated with corresponding event identifiers (Yadav, Para [0048-0050, 0060], FIG. 5: … The system can begin and detect, using a sensor installed on an endpoint, a plurality of flows associated with the endpoint (step 302). The endpoint can be a virtual machine, container, user account, application, machine, switch, router, firewall, endpoint group, location, etc. The sensor can be sensor 104 and can be installed on the endpoint or on another endpoint whereby the sensor can monitor the flows to and from the endpoint. In some embodiments, the sensor records the header data of any packet or flow that passes with the sensor … Each header has header fields that help with routing and management of the associated packet. These fields can include Ethernet header fields (e.g., source media access control --MAC-- address, destination MAC address), IP header fields (e.g., total length, identification, flags, fragment offset, time to live, protocol, header checksum, source IP address, destination IP address, options), TCP header fields (e.g., source port, destination port, sequence number, acknowledgement number, window, TCP options), data header fields, etc. …).”
Regarding Claim 6. The combination of Yadav-Smith discloses the article of manufacture of claim 1, Yadav further discloses, “wherein the instructions cause the at least one processor to determine whether the first monitored device is compromised by:
determining an actual rate of log entries based on at least one of the first entropy value or the second entropy value (Yadav, Para [0059], FIG, 4: … FIG. 4 illustrates an example graph of the count of various Time to Live values for flows. According to some embodiments, the time to live header value for flows can have a predictable normal distribution 302. Line 402 can represent a distribution of legitimate flows. A malicious endpoint might attempt to try various time to live values. Line 404 can represent the various values that a malicious endpoint may send out. Because line 404 exhibits greater entropy than line 402, the system can determine that the flows and endpoint(s) associated with it might be malicious …);
determining an expected rate of log entries based on at least one of the first entropy value or the second entropy value (Yadav, Para [0027]: … Analytics module 110 can establish patterns and norms for component behavior. For example, it can determine that certain processes (when functioning normally) will only send a certain amount of traffic to a certain VM using a small set of ports. Analytics module can establish these norms by analyzing individual components or by analyzing data coming from similar components (e.g., VMs with similar configurations). Similarly, analytics module 110 can determine expectations for network operations. For example, it can determine the expected latency between two components, the expected throughput of a component, response times of a component, typical packet sizes, traffic flow signatures, etc. In some example embodiments, analytics module 110 can combine its dependency map with pattern analysis to create reaction expectations. For example, if traffic increases with one component, other components may predictably increase traffic in response (or latency, compute time, etc.) …); and
comparing the actual rate of log entries to a threshold, the threshold based on the expected rate of log entries (Yadav, Para [0032]: Some anomalous behavior can be indicative of a misconfigured component or a malicious attack. Certain attacks may be easy to detect if they originate outside of the datacenter, but can prove difficult to detect and isolate if they originate from within the datacenter. One such attack could be a distributed denial of service (DDOS) where a component or group of components attempt to overwhelm another component with spurious transmissions and requests. Detecting an attack or other anomalous network traffic can be accomplished by comparing the expected network conditions with actual network conditions. For example, if a traffic flow varies from its historical signature (packet size, transport control protocol header options, etc.) it may be an attack …).”
Regarding Claims 8 and 15. This claim contains all the same or similar limitations as claim 1, and hence similarly rejected.
Regarding Claims 9 and 16. This claim contains all the same or similar limitations as claim 2, and hence similarly rejected.
Regarding Claims 10 and 17. This claim contains all the same or similar limitations as claim 3, and hence similarly rejected.
Regarding Claims 11 and 18. This claim contains all the same or similar limitations as claim 4, and hence similarly rejected.
Regarding Claims 12 and 19. This claim contains all the same or similar limitations as claim 5, and hence similarly rejected.
Regarding Claims 13 and 20. This claim contains all the same or similar limitations as claim 6, and hence similarly rejected.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2016/0359881 A1 to Yadav et al. (hereinafter “Yadav”) in view of Pub. No.: US 2016/0127406 A1 to Smith et al. (hereinafter “Smith”), as applied to claim 1 above, and further in view of Pub. No.: US 2014/0298461 A1 to Hohndel et al. (hereinafter “Hohndel”)
Regarding Claim 7. The combination of Yadav-Smith discloses the article of manufacture of claim 1, however it does not explicitly teach, but Hohndel from same or similar field of endeavor teaches, “wherein the instructions cause the at least one processor to quarantine the first monitored device in response to the determination that the first monitored device is compromised (Hohndel, Para [0092]: … Results from entropy rate comparisons for a particular PAS, such as PAS 630, can provide a statistical history of the PAS that can be evaluated in the aggregate to determine a probability of whether the PAS is infected with malware … a series of indicators of infection can provide more conclusive evidence the PAS is infected, and therefore, may validate appropriate actions based on policies (e.g., send an alert to an administrator or other user, disable network connectivity of identified PAS, quarantine identified PAS, etc.…).”
Hohndel into the combined teachings of Yadav-Smith, because it discloses that “entropy rate comparison results may provide stronger evidence of infection or stronger evidence of no infection. Thus, the determination of the probability of infection can be based on the degree to which the result indicates that infection is likely, or not likely (Hohndel: Para [0092]).
Regarding Claim 14. This claim contains all the same or similar limitations as claim 7, and hence similarly rejected.
Pertinent Prior Arts: The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	US-PGPUG 20090276852, Alderson et al.:  Alderson discloses a method, system, and computer program product for identifying a worm attack on a computer network. The method includes setting a predetermined time period for monitoring non-packet event(s). A log entry associated with the packet event(s) is received and stored. The one or more received log entries identify a first source of a worm infection threat, first destination(s) of the worm infection threat, first timestamp(s) of the worm infection threat, and a non-packet event type of the worm infection threat. A counter is configured for recording, within the predetermined time period, a number of infection attempts of the same event type by the first destination(s) of the worm infection threat to a second destination(s) of the worm infection threat. In response to determining that the number of infection attempts satisfies a defined infection attempt threshold value, an alert confirming the worm attack on the computer network is communicated.
US-PGPUG 20130104230, Tang et al.:  Tang discloses systems and methods for detecting a denial of service attack are disclosed. These may include receiving a plurality of web log traces from one of a plurality of web servers; extracting a first set of features from the plurality of web log traces; applying a first machine learning technique to the first set of features; producing a first plurality of user classifications for communication to the web server; extracting a second set of features from the plurality of web log traces; applying a second machine learning technique to the second set of features; producing a second plurality of user classification for communication to the web server; communicating the first plurality of user classifications to the web server based at least on the plurality of web log traces; and communicating the second plurality of user classifications to the web server based at least on the plurality of web log traces.
	US-PGPUG 20120117254, Ehrlich et al.:  Ehrlich discloses methods for providing alerts in a network are disclosed. Some methods include collecting network traffic data corresponding to multiple subsets of network addresses during a predefined time interval. A suspect subset of the subsets of network addresses that corresponds to anomalous network activity may be identified based on the network traffic data and using at least one of multiple anomaly detection metrics. A source network address within the suspect subset of network addresses that corresponds to the anomalous network activity is identified. An alert corresponding to the source network address may be generated.
	US-PGPUG 20160350165, LeMond et al.:  LeMond discloses techniques for detecting anomalous accounts. An example method includes receiving, via a processor, a list of monitored machines and event logs including logons for the list of monitored 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434